Citation Nr: 0019301	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-50 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1964.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for service connection for PTSD.  The denial was 
continued in a January 1996 rating decision.  The veteran 
submitted a notice of disagreement in February 1996.  In May 
1996, he was provided with a statement of the case.  
Following an August 1996 hearing on appeal, his substantive 
appeal was received in November 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy 
during his active military service.

3.  The occurrence of the veteran's claimed in-service 
stressful experiences is not corroborated by credible 
evidence of record.

4.  Although there are medical diagnoses of PTSD of record, 
those diagnoses are based upon an unsubstantiated military 
history.  

5.  The veteran's reported in-service stressful experiences 
either are of questionable credibility, are inconsistent with 
the circumstances of his military service, or are the type of 
general experiences not subject to independent verification 
by VA.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that the 
veteran complained of nervousness in June 1964; the 
impression was emotional instability reaction.  A July 1964 
clinical record noted an impression of a character disorder.  
In August 1964, it was also noted that from the veteran's 
reported family history, it sounded like there was a long 
family history of psychopathology including in the father.  
The veteran underwent a psychiatric evaluation in August 1964 
and was diagnosed as suffering from a character and behavior 
disorder of the emotional instability type.  It was opined 
that the veteran would eventually require medical care, 
disciplinary action, or both, if he remained in service, and 
therefore, separation was recommended.  The attached 
consultation sheet noted symptoms of mild depression and 
anxiety and a history of emotionally instability reaction in 
the past.  It was stated that there was no evidence of mental 
illness.  The veteran was psychiatrically cleared for 
administrative action.  Service medical records are entirely 
negative for any report of in-service stressful experiences 
or any indications of PTSD.

A careful review of the veteran's service personnel records 
within the claims file reveals that he was assigned as an 
administrative clerk to squadron operations during his 
service.  Additional service personnel records pertaining to 
the veteran's administrative discharge from service were also 
of record.  A September 1964 report noted that the veteran 
was being recommended for discharge as a result of character 
and behavior disorders.  There were also multiple notations 
indicating the veteran had displayed a negative, and at 
times, belligerent attitude toward the military, his superior 
officers, and his co-workers.  An attached statement from the 
unit Assistant Operations Officer, noted that the veteran had 
been counseled on numerous occasions for unsatisfactory 
performance and the veteran had expressed a desire to depart 
the military any way possible, whether honorable or not.  
Other statements were also attached indicating several 
incidents in which the veteran had displayed a disrespectful 
and uncooperative attitude with others in the unit.  As a 
result, the veteran was approved for an early separation from 
service with an honorable discharge.  Service personnel 
records also entirely negative for any reported of in-service 
stressful experiences or any indications of PTSD.

Received in September 1994 were numerous VA outpatient 
treatment records spanning from February 1994 to September 
1994.  These indicated multiple appointments with the Mental 
Health Clinic.  There were multiple records noting a history 
of alcohol dependence and the veteran's participation in the 
substance abuse clinic.  There was also an assessment of 
major depression and the veteran indicated he was frustrated 
regarding pending disability claims with the Social Security 
Administration and with Workmen's Compensation due to an 
industrial back injury, which reportedly occurred in 1992.  
The records contain numerous references to the veteran being 
angry and frustrated over the progression of his Worker's 
Compensation claim.  In a July 1994, record, the veteran also 
was stated to by angry and agitated over a biological 
daughter given up for adoption by the mother without his 
consent.  However, the records were negative for any 
complaints of any stressful incidents in service.  An August 
1994 record noted that the veteran's depressive symptoms and 
anger were generally well controlled with sertraline and 
thioridazine; diagnoses were alcohol dependence and mixed 
personality disorder with narcissistic, borderline, and 
paranoid features.

Subsequently received was a September 1994 decision from the 
Social Security Administration Office of Hearings and 
Appeals, indicating the veteran was found to be disabled 
since January 1993 as a result of chronic back pain, 
degenerative disc disease, a personality disorder, 
depression, and alcohol dependence.

The veteran underwent a VA psychiatric examination in January 
1995.  At that time, he gave a history of beginning to drink 
while in service and continuing to drink after that time.  
The veteran was referred for psychological evaluation and 
gave a history of going on sick call several times in service 
with panic-like symptoms and also of beginning to drink in 
service.  He described various conflicts with his commanders 
and co-workers.  He indicated he had trouble getting along 
with others and was eventually referred for a mental 
evaluation prior to his discharge.  However, the veteran 
reported no specific in-service stressful experience.  The 
examiner opined that the veteran's current depressive 
disturbance most likely began shortly after his work related 
back injury in 1992, and situational stressors were his 
deteriorating health and inability to support himself.  The 
final assessment was depressive disorder, not otherwise 
specified; alcohol abuse, currently in remission; and mixed 
personality traits.

In February 1995, the RO granted the veteran nonservice-
connected pension benefits.  His filed an original claim for 
service connection for PTSD (the first indication that he had 
had any stressful in-service experiences) in May 1995.

Additional VA outpatient treatment records spanning from 1994 
through May 1995 were received in May 1995.  These records 
indicate that the veteran continued to be treated at the 
substance abuse clinic and continued to work to maintain his 
sobriety.  The records are entirely negative for any report 
of in-service stressful experiences, and are negative for any 
PTSD assessment.

In an October 1995 statement, the veteran indicated that he 
was "diagnosed" as claustrophobic during basic training, 
and became concerned when he was awakened from his sleep when 
a bomber flew over his barracks and he thought they were 
going to be bombed.  He reported having dreams since being 
awakened that night.  The veteran also reported having two 
friends killed in action by landmines.  The veteran also 
reported almost being in a crash while on a flight to a 
training site.  The veteran stated he started drinking in 
service and then resumed drinking after a friend came home in 
a casket from Vietnam.  

The veteran underwent a psychological evaluation by the VA 
PTSD program in June 1996.  The veteran gave a history of 
several events which distressed him, including a near-miss 
plane crash and training pilots for bomb runs.  He reported 
intrusive memories of the consequences of his participation 
in bombing missions.  The clinician reported that such events 
could be considered extreme traumatic stressors, in as much 
as the veteran considered these events as threats to the 
physical integrity of other persons (Vietnamese and U.S. 
troops).  The veteran reported avoiding everything related to 
his military experiences, including other veterans, military 
memories, and all discussions, movies, etc., dealing with 
Vietnam.  He reported symptoms of daily irritability and 
excessive hyper-vigilance and it was stated that symptoms 
were clinically consistent with a diagnosis of combat-related 
PTSD.

In August 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he believed his PTSD was caused by a near plane crash.  
He stated he was on a training flight on a C-147, that the 
parachutes on the plane did not work, and they hit turbulence 
and he felt that the plane was going to fall apart and they 
were told to put on their seat belts.  The veteran stated 
they were in turbulence from 30 to 45 minutes.  He stated he 
was not aware of any investigation regarding the flight, and 
other than his flight to basic training, that was his only 
flight in service.  A complete transcript of the testimony is 
of record.

Additional VA outpatient treatment records spanning from 1995 
through 1996 subsequently were received.  An October 1995 
record from the Mental Health Clinic noted that the veteran 
reported increasing frequency of dreams since the Oklahoma 
City Bombing, and that he had vague dreams of women and 
children and body parts.  Also received was the report of a 
VA hospitalization from February to March 1994, which 
reflects that the veteran was hospitalized for substance 
abuse, alcohol, and was diagnosed with an adjustment disorder 
and depressed mood.  Other than the June 1996 diagnosis of 
PTSD, the additional medical records were entirely negative 
for an assessment of PTSD.

The veteran underwent another VA examination for PTSD in 
March 1998.  It was reported that the veteran was 
experiencing increasing symptoms of depression, anxiety, 
difficulty with concentration and in dealing with others.  He 
also reported intrusive thoughts of in-service experiences, 
similar to those described during the June 1996 examination 
culminating in a diagnosis of PTSD.  The veteran was referred 
for psychological evaluation to reconcile the prior different 
diagnoses.  It was stated that this evaluation was based 
exclusively on the veteran's self-reported history, DD Form 
214, and psychological testing results.  The veteran 
described his traumatic experiences as first, involving an 
episode of severe turbulence on a flight; second, anger he 
felt towards his military supervisors for allegedly 
mistreating him; third, feeling personally responsible for 
deaths of Vietnamese and Americans as a result of 
participating in the training of bomber pilots; fourth, the 
memory of the death of President Kennedy occurring during the 
veteran's service; and finally, fifth, drinking alcohol to 
excess for the first time during service.  The examiner noted 
that the veteran described a dream in which he kills two 
people but is unable to dispose of their bodies and he 
related this to a sense of personal responsibility for having 
assisted indirectly in the training of bomber pilots for 
Vietnam.  He also strongly believed that his alcoholism 
developed as a result of stress of his military duties and 
the frightening experience he had during a flight.  The 
examiner observed that the veteran did not display agitation 
or arousal during his evaluation and exhibited no change in 
demeanor or hyper-arousal when questioned about traumatic 
experiences.  It was stated that results of the veteran's 
testing were consistent with a quite circumscribed PTSD 
resulting from a fear of death in the airplane incident.  
However, the examiner opined that the vast majority of the 
veteran's psychosocial maladjustment occupationally and 
interpersonally was attributed to the Axis II character 
disturbance.  Test criteria which did not meet the criterion 
needed for PTSD were described in detail and it was noted 
that most of the veteran's symptoms were unrelated to PTSD 
and these findings were in contrast to the June 1996 findings 
which had described the veteran as totally incapacitated due 
to PTSD.  The examiner indicated that he found significant 
evidence of a personality disorder, not otherwise specified, 
with paranoid, schizoid, and antisocial features.  The 
examiner opined that this personality disorder had probably 
been present since an early age and was noted at the time of 
discharge from service.  Based on the evaluation, the final 
diagnoses were PTSD and personality disorder, not otherwise 
specified.

Additional VA outpatient treatment records were received in 
June 1999.  These indicated that the veteran continued to be 
treated in the Mental Health Clinic, continued to receive 
medication, and continued to report that his problems began 
as a result of experiencing a near crash during a flight in 
service.  The ongoing assessment indicated PTSD, a dysthymic 
disorder, alcohol dependence in remission, and a personality 
disorder, not otherwise specified.

In June 2000, the veteran, accompanied by his representative, 
appeared and presented testimony at a videoconference hearing 
before the undersigned Member of the Board.  The veteran 
testified that his job in service was to train bomber pilots 
for missions in Vietnam.  He indicated this training 
consisted of reviewing bomb runs on graph paper, and plotting 
where the bombs were released and where they landed to make 
sure that they hit the targets.  The veteran indicated he was 
an administrative clerk and was stationed at Turner Air Force 
Base in Georgia.  He stated that towards the end of his 
service he was on a plane which he thought was going to 
crash, and he stated he avoided all planes now.  He stated 
the plane hit turbulence and he thought it was going to 
crash, and after that flight, he became very agitated.  The 
veteran stated he has dreams of plane crashes.  When 
questioned about the flight, the veteran described that there 
was no emergency landing, no other record of the flight, and 
he did not remember the names of any other crewmembers.  The 
veteran reported that he was sent to a psychiatrist while he 
was still in service, but he could not remember what they had 
talked about and whether they talked about the flight in 
question.  A complete transcript of the testimony is of 
record.

II.  Analysis

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table)..  A claim for PTSD requires 
essentially the same elements, except that the in-service 
injury or disease is satisfied by lay evidence of an in-
service stressor, presumed credible for purposes of the well-
grounded claim analysis.  See Patton v. West, 12 Vet. App. 
272, 276 (1999).

Applying these criteria to the current claim for service 
connection, the Board notes that the veteran has claimed 
multiple in-service stressful experiences, and that the 
record includes medical diagnoses of service-related PTSD (as 
evidenced by the June 1996 and March 1998 VA psychological 
evaluations of the veteran).  Accordingly, the Board finds 
that the veteran's claim is, at least, plausible.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the record 
has been fully developed to the extent possible, and that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim during two hearings, the 
first before a field officer and the second before the 
undersigned Board Member.  Further, for the reasons explained 
below, no further development of the claim is warranted.  
Thus, the Board finds that the duty to assist the veteran in 
developing the facts pertinent to his well-grounded claim, as 
mandated by 38 U.S.C.A. § 5107(a), has been met.

Now, the Board must review the claim on its merits and 
account for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 1 
Vet. App. at 54.

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the veteran's appeal, that regulation 
was revised, effective March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (1999) (codified at 38 C.F.R. § 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the former and revised criteria for 
establishing service connection for PTSD claims are 
substantially the same.  Both versions of the applicable 
regulation require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The revisions to 
section 3.304(g) serve primarily to codify the Court's 
decision in Cohen, and bring that regulation in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence that corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 
138.

In the current case, the Board notes that the veteran has 
never alleged that he participated in combat.  Indeed, 
personnel records document that the veteran never left the 
continental United States during his service and the majority 
of his service was prior to the officially recognized Vietnam 
era, which began February 28, 1961 for veterans who actually 
served within the Republic of Vietnam, and began August 5, 
1964 for all other veterans.  See 38 C.F.R. § 3.2.  
Therefore, there is no question in this case that the veteran 
was not engaged in combat and the pertinent legal authority 
governing combat-related PTSD claims are not for application.

Accordingly, the Board finds that the revised regulation has 
not changed the applicable criteria in a way that could alter 
the outcome of the veteran's claim.  The revisions serve only 
to codify the Court's decision in Cohen, and bring 38 C.F.R. 
§ 3.304(f) in line with the governing statute, as noted 
above.  Therefore, the Board proceeding to the merits of the 
claim would not prejudice the veteran.  Indeed, a remand 
solely for the purpose of apprising the veteran of the 
changes to 38 C.F.R. § 3.304(f) would only result in needless 
delay and impose further burdens on the RO, with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Turning to the merits of the veteran's claim, the Board notes 
that where, as in this case, the VA determines that the 
appellant did not engage in combat, the appellant's lay 
testimony, by itself, will not suffice to establish the 
alleged stressor.  Instead, the record must contain service 
records or other independent credible evidence to corroborate 
the appellant's testimony as to the alleged stressor.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 138; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
that are available must support and not contradict the 
appellant's lay testimony concerning the non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Having determined that the veteran was not engaged in combat 
and that his reported stressors are not combat related, his 
lay testimony, by itself, will not be sufficient to establish 
the alleged stressors, and the Board must next determine 
whether service records or other independent credible 
evidence corroborates the alleged stressors.  See Dizolgio, 9 
Vet. App. at 166.

In evaluating the credibility of the veteran's stressors, the 
Board notes that service personnel records and service 
medical records are entirely negative for any evidence of 
stressors being experienced in service.  The veteran 
underwent a psychiatric evaluation in August 1964, but that 
record does not report any complaints of stressors 
experienced.  To the contrary, there is an August 1964 
clinical record noting a long family history of 
psychopathology.  All available service medical records 
pointed solely to character and behavioral disorders on the 
veteran's part.  Likewise, service personnel records refer to 
the veteran's behavior as being the basis for his 
administrative discharge.  There is a notation indicating 
that the veteran wished to depart the military any way 
possible.  There, however, is absolutely no indication of the 
veteran having complained of any stressor experiences or 
having experienced any stressor incidents.

There also is no indication within the service medical 
records or service personnel records that the veteran ever 
participated in any type of training flights, and there is no 
indication (from the veteran's record of assignments) that he 
would have had any reason to be on a training flight a few 
months prior to his discharge as he has most recently 
testified.  There is no evidence of the veteran ever having 
been on a flight that experienced severe turbulence and a 
near crash, and by the veteran's own testimony, he indicated 
that there would be no such record of the flight as no 
injuries occurred and no emergency report was made.  There 
also is no indication that the veteran's job description 
involved training bomber pilots to fly bomber missions over 
Vietnam.  While the veteran was performing clerical duties 
for squadron operations according to service personnel 
records, there is no verification that such duties involved 
training of bombers.

Among post-service records, the Board notes that the veteran 
underwent treatment for alcohol abuse throughout 1994, had 
pending disability claims with the Social Security 
Administration and with Workmen's Compensation in 1994, and 
underwent a VA psychiatric examination in January 1995.  All 
of those records were reviewed and were entirely negative for 
any complaints of stressors related to the veteran's service.  
It was not until subsequent to the veteran's claim for 
service connection for PTSD, submitted in May 1995, that the 
veteran made any allegations or contentions of having 
experienced any stressor incident in service.  The Board 
finds that this significant and lengthy delay by the veteran 
in bringing an alleged stressor to the attention of any other 
party seriously calls into question his credibility and the 
accuracy of his current contentions.  The veteran's self-
interest in making these contentions of stressors only after 
seeking compensation benefits cannot be ignored by the Board.

The Board also notes that the veteran's alleged stressors 
have varied in detail since his claim was made.  The veteran 
has reported different stressors at different times.  He has 
varied his description of what stressors he has found most 
significant.  He has also varied his description of how these 
stressors affected him and of what stressors he dreams.  The 
Board finds that the inconsistency, vagueness, and lack of 
specificity, in the veteran's descriptions of his stressors, 
combined with the lack of any corroborating evidence, further 
casts doubt upon his credibility.

To be more specific on this point, the Board notes that in an 
October 1995 statement, the veteran emphasized that his claim 
was due to an incident in which a bomber flew over his 
barracks and he thought he was going to be bombed.  He stated 
that ever since that incident he dreamed of seeing bombs on 
women and children.  The veteran also reported having two 
friends killed in action by landmines at about the same time, 
but he provided no information to verify this account.  The 
veteran stated that the recent Oklahoma city bombings had 
exacerbated his condition.  The veteran also reported being 
in a near plane crash, but indicated this incident was 
secondary to the overflight by the bomber.  On psychiatric 
evaluation in June 1996, the veteran did not even mention the 
overflight by the bomber.  Instead, he reported that his 
problems were due to the near plane crash and the training of 
bomber pilots.  On psychiatric evaluation in March 1998, the 
veteran reported several different stressors, including just 
not getting along with his supervisors, and the death of 
President Kennedy.  The Board finds that these 
inconsistencies further undermine the credibility and 
believability of the veteran's contentions.

The Board also notes that it is a documented historical fact 
that the Tonkin Gulf Resolution, giving the President wide 
authority to pursue military operations within the Republic 
of Vietnam was passed by Congress on August 7, 1964.  There 
were certainly military forces stationed in Vietnam prior to 
that date, but they were serving primarily in an advisory 
capacity to forces of the Republic of Vietnam and were not 
primarily engaged in combat missions.  Significant combat 
operations, to include bomber missions, had not yet begun at 
the time of the veteran's separation from service.  As 
previously noted, the Vietnam era is defined as beginning 
February 28, 1961 for veterans who actually served within the 
Republic of Vietnam, and beginning August 5, 1964 for all 
other veterans.  38 C.F.R. § 3.2.  The Board notes that the 
majority of the veteran's service was not qualifying Vietnam 
era service as he was not in Vietnam.  The Board also notes 
that a psychiatric evaluation of the veteran in August 1964 
determined him to be unfit for service due to character and 
behavioral problems.  That evaluation took place during the 
same month that the Gulf of Tonkin Resolution was passed.  
Therefore, the Board notes that the veteran now contends he 
experienced a stressor as a result of training bomber pilots 
to drop bombs on Vietnam, when at the times of the veteran's 
service such bombing was not occurring and such bombing did 
not commence until after the veteran's discharge.  This also 
undermines the veteran's credibility.

Thus, the Board finds that the occurrence of the veteran's 
claimed in-service stressful experiences is not corroborated 
by credible evidence of record.  Hence, an essential 
criterion of establishing service connection for PTSD, 
governed by the provisions of 38 C.F.R. § 3.304(f), is not 
met.  Furthermore, as the veteran's varying accounts of such 
experiences either are of questionable credibility, are 
inconsistent with the circumstances of his military service, 
or are the type of general experiences not subject to 
independent verification by VA.  Hence, further development 
to establish the occurrence of the veteran's claimed in-
service stressful experiences is not warranted, 
notwithstanding the diagnoses of service-related PTSD of 
record. 

Turning to the medical evidence, the Board acknowledges that 
a June 1996 VA examiner diagnosed "combat-related" PTSD, 
and that a diagnosis of PTSD also was rendered in March 1998, 
based primarily on the alleged near plane crash experience 
reported by the veteran.  In view of the discussion noted 
above, however, the Board finds that the diagnoses of PTSD of 
record are based upon an unsubstantiated military history.  
As such, VA need not accept those diagnoses for purposes of 
establishing a basis for a grant of service connection for 
PTSD.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In this respect, 
although an examiner can render a current diagnosis based on 
an examination of the veteran, the examiner's opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  See generally, 
Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Swann v. Brown 5 Vet. App. 229 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  Furthermore, 
an examination that relies on a questionable history of 
events is inadequate, and any psychiatric evaluation that 
forms the basis for an adjudicative decision must be based on 
an accurate description of events during the veteran's 
service.  See West v. Brown, 7 Vet. App. 70 (1994).  The 
Board is not required to accept a physician's diagnosis just 
because the physician, or other health care professional, 
accepted the veteran's description of his wartime experiences 
as credible and diagnosed the veteran as having PTSD.  See 
West, 7 Vet. App. at 77 (quoting Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  Likewise, medical statements 
that accept a veteran's reports as credible and relate his 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of the occurrence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

As to the veteran's contentions that he has PTSD, the Board 
notes that he is not competent to render a diagnosis of PTSD, 
when there is no competent medical evidence to this effect.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  Furthermore, in the 
absence of evidence of a verified (or verifiable) stressor to 
support a diagnosis of PTSD, further development to obtain a 
competent, credible diagnosis of PTSD also is not warranted.

Under these circumstances, the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102.  However, as the preponderance of the 
evidence is against the claim, the evidence is not of such 
approximate balance as to warrant its application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

